—Application by appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision *606and order of this Court dated December 31, 2001 (People v Weekes, 289 AD2d 599 [2001]), affirming a judgment of the County Court, Orange County, rendered February 27, 2001.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Santucci, J.P., Altman, Florio, H. Miller and Cozier, JJ., concur.